DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The double patenting rejection is removed as the instant application has diverged from the copending application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibbard (US 2007/0036659).
Regarding claim 15, Hibbard teaches a method for mounting a protective system (6) to a leading edge (5a) of a wind turbine rotor blade (5) from erosion, the method comprising:
providing a wind turbine blade (5), a first protective cover (6) and a second protective cover (6) according to one of claim 1, and an adhesive (11a, [0113]); 
applying the adhesive on the wind turbine blade and/or on an inner surface (11) of the first protective cover and the second protective cover (Fig 4, [0100]);
placing the first protective cover onto the wind turbine blade (Fig 4, [0089]);
placing the second protective cover onto the wind turbine blade (Fig 4, [0089]), wherein the placing the second protective cover onto the wind turbine blade involves arranging the first overlap portion and the second overlap portion such that the first overlap portion and the second overlap portion overlap (Figs 5a-c);
applying further adhesive between the first overlap portion and the second overlap portion ([0113]); and
allowing the adhesive to firmly connect the first protective cover and the second protective cover to the wind turbine blade ([0089, 0113]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard in view of Saitou (US 2013/0101426).
Regarding claim 1, Hibbard teaches a protective cover system (6) for protecting a leading edge (5a) of a wind turbine rotor blade (5) from erosion, the protective cover system comprising:
a first protective cover (6) and a second protective cover (6), both including a polymer ([00127]) and being pre-formed into a curved shape so as to accommodate at least a part of the wind turbine rotor blade (Figs 7 shows the covers being formed to fit a blade) to be protected, each of the first protective cover and second protective cover has a tip end (shown in Figs 5b and 5c, the tip and root are formed at the junction 7) and a root end (shown in Figs 5b and 5c, the tip and root are formed at the junction 7), wherein the first protective cover comprises a first overlap portion (10a) at the root end, and the second protective cover comprises a second overlap portion (10b) at the tip end, 
wherein a shape of the first overlap portion (Figs 5b and 5c showing 10a) is substantially complementary to a shape of the second overlap portion (Figs 5b and 5c showing 10b) such that when overlapping the first overlap portion and the second overlap portion, the resulting cross section of the overlapped overlap portions substantially corresponds to cross sections of 
wherein each of the first protective cover and the second protective cover comprises two short edges (Fig 5a, the short ends being the transverse sides) defining the tip end and the root end (Fig 5a), respectively, and two long edges longitudinally extending between the two short edges (Fig 5a).
Hibbard does not explicitly set forth a rounded corner is formed between the two short edges and the two long edges.
Saitou teaches a rounded corner is formed between the two short edges (Fig 7) and the two long edges (Fig 7), to allow the airflow around the protective cover to escape and not peel off the protective cover from the blade ([0050]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Hibbard with the teachings of Saitou to allow the airflow around the protective cover to escape and not peel off the protective cover from the blade.
Regarding claim 2, Hibbard teaches the first overlap portion tapers at least partly towards the root end of the first protective cover (Fig 5b), and the second overlap portion tapers at least partly towards the tip end of the second protective cover (Fig 5b).
Regarding claim 3, Hibbard teaches each of the first overlap portion and the second overlap portion comprises at least one step (Figs 5b and 5c).
Regarding claim 5, Hibbard teaches one of the first protective cover and the second protective cover comprises a protruding element (Fig 5c, the protruding part from 10a) in the respective first overlap portion or the second overlap portion, and 
Regarding claim 6, Hibbard teaches the recess is a hole and the protruding element is nipple-shaped (Fig 5c).
Regarding claim 9, Hibbard teaches the first protective cover and the second protective cover are pre-formed into a curved shape in a lateral direction (Figs 5a-d) and extend from their tip end to their root end in a longitudinal direction (Figs 5a-d), wherein at least one of the first protective cover and the second protective cover has a centerline (Fig 5a) running in the longitudinal direction, and the centerline is curved such that the first protective cover and the second protective cover have a sagitta height (Fig 5a).
Regarding claim 10, Hibbard teaches the first and second protective covers  are pre-formed into a curved shape in a lateral direction and extend from their tip end to their root end in a longitudinal direction (Figs 5a-d), wherein each of the first and second protective covers has a centerline (Fig 5a) running in the longitudinal direction, and a first outer edge (Fig 5a, outer edge on 9a side) and a second outer edge (Fig 5a, outer edge on 9b side), both running in parallel to the centerline (Fig 5a), wherein the first and second protective covers have a thickness along their centerline (Fig 5a), wherein the thickness tapers off towards the respective first and second outer edges (Fig 7f).
Regarding claim 11, Hibbard teaches the first protective cover and the second protective cover are pre-formed into a curved shape in a lateral direction (Figs 5a-d) and extend from their tip end to their root end in a longitudinal direction (Fig 5a), wherein at 
Regarding claim 12, Hibbard teaches a length of at least one of the first and second protective cover amounts to about 2000 mm at maximum ([0098] and [0106]).
Regarding claim 13, Hibbard teaches at least one of the first protective cover and the second protective cover comprises a printed centerline (9, C) on its outer surface (Figs 7a-b, the distance means is on the outside of the protective cover) to facilitate the mounting onto a leading edge of a wind turbine blade.
Regarding claim 14, Hibbard teaches the protective cover system is connected to the wind turbine blade along a leading edge (5a) of the blade (Fig 3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hibbard in view of Saitou and in further view of Nissen (US 2018/0029699).
Regarding claim 4, Hibbard does not explicitly set forth that the step is at least partly rounded.
Nissen teaches that the step (Fig 8) is at least partly rounded (Fig 8), to allow the joint to deform in response to strain experienced by the blade ([0004]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the proposed combination with the teachings of Nissen to have the step is at least partly rounded, to allow the joint to deform in response to strain experienced by the blade.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hibbard in view of Saitou and in further view of Takeuchi (US 2014/0186188).

Takeuchi teaches a protective cover (14A) comprise an elastomer comprising polyurethane ([0019]), to improve the erosion resistance of the leading edge covering ([0019]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the proposed combination with the teachings of Takeuchi to have a protective cover comprise an elastomer comprising polyurethane, to improve the erosion resistance of the leading edge covering.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745